Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Certified copy of foreign application serial no. 201711023126.0, filed 10/27/2017.

Claims 1-3, 5, 6, 8-10, 12, 13 and 17-21 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Welnicki et al. [US 20130036289 A1, 2011-09-21], in view of Juillard et al. [US 8402250 B1, 2013-03-19].

With respect to claims 1, 5, 8 and 12, Welnicki teaches the claims limitations of a method and processing unit stored instructions perform backing up data, comprising: 
in response to receiving from a backup server a data stream to be backed up ([0077] data written or read from the storage system eventually has to pass through a client machine (a backup server).
[0330] FIG. 5, the storage system 10 employs a configuration that a plurality of server computers are connected. To be specific, the storage system 10 is equipped with an access node 10A (first server) serving as a server computer that controls the storing/reproducing operation of the storage system 10,…), dividing, by a management node [e.g. controlling unit], the data stream into a plurality of data segments [e.g. dividing storage target data] distributing, by the management node [e.g. controlling unit], the plurality of data segments to at least one computing node [e.g. distributed manner in the storage nodes] ([0331-0332] the storage system 10 has a function of dividing storage target data and storing them in a distributed manner in the storage nodes 10B which are storage devices…
FIG. 6 shows a configuration of the storage system 10, the access node 10A constituting the storage system 10 includes a data storage controlling unit 21 that controls reading and writing of data to be stored.
[0335] when the data storage controlling unit 21 receives an input of stream data which is backup target data A, the data storage controlling unit 21 divides the backup target data A into predetermined capacities (e.g., 64 KB) of block data D, as shown in FIG. 7, based on the data content of this block data D, the data storage controlling unit 21 calculates a unique hash value H (feature data) representing the data content. For example, a hash value H is calculated from the data content of the block data D by using a preset hash function).
Welnicki does not teach the management node being different from each computing node.
Juillard teaches the management node [e.g. host] being different from each computing node [e.g. data nodes] (col. 5, lines 38-44, while data nodes and metadata service devices may be local components within a host, they may also be distributed over a wide geographical area and connected via a network. On the other hand, hosts may be physically co-located, but considered to be remote from each other, if they perform deduplication functions independent of each other.
Col. 8, lines 18-23, the overall solution revolves around two distinct processes. Each data node is responsible for maintaining a deduplication hash table for the data located locally on the data node. A global deduplication hash table is maintained centrally, containing references to the deduplicated blocks hash codes and associated block node owner).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Welnicki with receiving the global hash cache from each the management node (e.g. access node of Welnicki) of Juillard. Such a modification would provide a system and method for the client-side deduplication (dedup) of data being stored across a distributed network of hosts. (Juillard, col. 1, lines 8-10).
Welnicki as modified by Juillard further teaches:
wherein in response to distributing the plurality of data segments to at least one computing node [e.g. storage node 10B], a primary deduplication task is performed by a first computing node from among the at least one computing node [e.g. controlling unit 21 performs duplication] wherein during performance of the primary deduplication task by the first computing node [e.g. storage node 10B] (Welnicki [0336] the data storage controlling unit 21 performs duplication (e.g. primary deduplication task) determination to determine whether or not block data D, to be newly stored, has been stored in the storage node 10B, that is, a storage device. At this moment, the data storage controlling unit 21 checks whether or not the hash value of the block data D exists in any of the SCC indexes B2, which have been recently read in the access node 1A) a hash uniquely identifying a respective data segment from among the plurality of data segments is calculated (Welnicki [0144] the Global Block Index is a distributed hash table which maps hashes of stored blocks to their unique block identifiers (i.e. (SynchrunId, BlockSeqNum) pairs); and 
the hash is looked up in a local hash cache of the first computing node, in response to the hash being missed in the local hash cache the hash is sent to the management node [e.g. host, comprising Global Block Index/ global dedup hash table 112a] (Welnicki [0180] if the block is not found in the Translation Cache or does not pass verification, a query for the block's hash key is sent to the Global Block Index); and 
in response to receiving the hash of the respective data segment at the management node [e.g. host] from the first computing node [e.g. first DN 106a], performing a secondary deduplication task by the management node [e.g. check hash against global hash table], the secondary deduplication task performed by the management node comprising:
looking up the hash in a global hash cache of the management node [e.g. host], the global hash cache storing hashes of data in a backup storage device [e.g. global dedup hash table 112a], wherein looking up the hash includes accessing the global hash cache from the management node (Juillard, col. 6, lines 27-30, the first map is sent by the first MDS 104a to the client device 110 and it includes a target address in the first DN 106a for a block of data (non-matching data block), if a hash group match is not found in the global dedup hash table 112a)); and 
in response to missing the hash in the global hash cache of the management node [e.g. non-matching data block], adding the hash into the global hash cache [e.g. the first MDS 104a updates the global dedup hash table 112a], and sending to the first computing node an indication to store the respective data segment in the backup storage device (Juillard, col. 6, lines 30-42, when the first DN 106a receives the non-matching data block from the client device, it stores the non-matching data block at the target address. The first DN 106a adds the hash group associated with the non-matching data block to the local dedup hash table 116a, cross-referenced to the target address, and sends the local dedup hash table 116a to the first MDS 104a. The first MDS 104a updates the global dedup hash table 112a with the local dedup hash table 116a. For matching data blocks, the target address in the map sent to the client device by the first MDS 104a is left blank, signifying to the client device 110 that the matching data block need not be transmitted to the first DN 106a).

With respect to dependent claim 2, Welnicki as modified by Juillard further teaches in response to (1) receiving, at the management node [e.g. second host 102b] from a second computing node from among the at least one computing node, a hash of another data segment from among the plurality of data segments (Juillard, col. 7, lines 42-49, when the first MDS compares hash groups, a comparison is being made to the hashes for blocks being stored in all the nodes in the system, not just the blocks stored in the first node. Therefore, the first MDS 104a may reallocate the address of the received block of data to the address of the stored block of data in a second network-connected host 102b if a hash group match is found for a stored block of data in the second host 102b) and
(2) hitting the hash received from the second computing node in the global hash cache, sending, by the management node to the second computing node, an indication to discard the other data segment (Juillard, col. 6, lines 27-42, the first map is sent by the first MDS 104a to the client device 110 and it includes a target address in the first DN 106a for a block of data (non-matching data block), if a hash group match is not found in the global dedup hash table 112a. When the first DN 106a receives the non-matching data block from the client device, it stores the non-matching data block at the target address. The first DN 106a adds the hash group associated with the non-matching data block to the local dedup hash table 116a, cross-referenced to the target address, and sends the local dedup hash table 116a to the first MDS 104a. The first MDS 104a updates the global dedup hash table 112a with the local dedup hash table 116a. For matching data blocks, the target address in the map sent to the client device by the first MDS 104a is left blank, signifying to the client device 110 that the matching data block need not be transmitted to the first DN 106a). 

With respect to dependent claim 3, Welnicki as modified by Juillard further teaches wherein distributing the plurality of data segments to the at least one computing node comprises: determining, from the at least one computing node, a pre-binding of the backup server to the first computing node; determining validity of the first computing node; and in response to the first computing node being valid, sending the plurality of data segments to the first computing node (Welnicki [0108] node failures are handled within Supernodes--all Components of a given Supernode continuously ping each other the detect failures and propagate state changes. When a node fails, the components which were hosted on that node are recovered by the remaining Peers).

With respect to dependent claim 6, Welnicki as modified by Juillard further teaches in response to receiving another data segment at the first computing node from the management node, calculating, by the first computing node, another hash uniquely identify identifying the other data segment (Welnicki [0177-0180] writes from the user are first processed by the frontend of an Access Node, where they are divided into variable-sized blocks and a tree of blocks is constructed. For each block, its SHA-1 hash key is computed, which will be used to decide whether the block is unique or duplicate…the block's hash key is first looked up in the Translation Cache… if the block is not found in the Translation Cache or does not pass verification, a query for the block's hash key is sent to the Global Block Index. It is delivered to the appropriate Index Node by routing through the DHT. The Global Block Index is then read and a set of candidate block locations is returned); and in response to failing to receive from the management node an indication to store the other data segment within a predetermined period of time after sending the other hash to the management node (Welnicki [0168-0169] the lease is returned when an actual translation is inserted for the same hash, if the write fails or if the lease expires (e.g. because the original Access Node from handling the write stopped responding), discarding the other data segment ([0186] once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure).

With respect to dependent claim 9, Welnicki as modified by Juillard further teaches in response to hitting the hash in the global hash cache, sending to the first computing node an indication to discard the respective data segment (Juillard, col. 6, lines 30-42, when the first DN 106a receives the non-matching data block from the client device, it stores the non-matching data block at the target address. The first DN 106a adds the hash group associated with the non-matching data block to the local dedup hash table 116a, cross-referenced to the target address, and sends the local dedup hash table 116a to the first MDS 104a. The first MDS 104a updates the global dedup hash table 112a with the local dedup hash table 116a. For matching data blocks, the target address in the map sent to the client device by the first MDS 104a is left blank, signifying to the client device 110 that the matching data block need not be transmitted to the first DN 106a).

With respect to dependent claim 10, Welnicki as modified by Juillard further teaches wherein distributing the respective data segment to the computing node comprises: determining, from the at least one computing node, pre-binding of the backup server to the first computing node; determining validity of the first computing node; and in response to the first computing node being valid, sending the plurality of data segments to the first computing node (Welnicki [0192-0193] if the Access Node already had a Synchrun open for the stream, it will normally try to allocate the next Synchrun in the same Streamrun. Since a Streamrun Id determines the Supernode, an allocation request can be sent through the Data FPN to the appropriate Write Initiator. If the allocation succeeds, the Write Initiator will assign the next Synchrun Id and return it to the Access Node. The Access Node will then submit all new writes with this Synchrun Id. If the allocation fails, either because the Streamrun is full or the Supernode is out of space, the Access Node has to allocate a new Streamrun…).

With respect to dependent claim 13, Welnicki as modified by Juillard further teaches in response to failing to receive from the management node the indication to store the data segment within a predetermined period of time, discarding the data segment (Welnicki [0168-0169] the lease is returned when an actual Translation is inserted for the same hash, if the write fails or if the lease expires (e.g. because the original Access Node from handling the write stopped responding)).

With respect to dependent claim 17, Welnicki as modified by Juillard further teaches in response to receiving a second hash of a second data segment from a second computing node from among the at least one computing node (Juillard, col. 7, lines 42-49, when the first MDS compares hash groups, a comparison is being made to the hashes for blocks being stored in all the nodes in the system, not just the blocks stored in the first node. Therefore, the first MDS 104a may reallocate the address of the received block of data to the address of the stored block of data in a second network-connected host 102b if a hash group match is found for a stored block of data in the second host 102b), looking up the second hash in the global hash cache of the management node, the second hash uniquely identifying the second data segment being generated by the second computing node; in response to missing the second hash in the global hash cache of the management node, adding the second hash into the global hash cache, and sending to the second computing node a second indication to store the second data segment in the backup storage device (Juillard, col. 6, lines 27-42, the first map is sent by the first MDS 104a to the client device 110 and it includes a target address in the first DN 106a for a block of data (non-matching data block), if a hash group match is not found in the global dedup hash table 112a. When the first DN 106a receives the non-matching data block from the client device, it stores the non-matching data block at the target address. The first DN 106a adds the hash group associated with the non-matching data block to the local dedup hash table 116a, cross-referenced to the target address, and sends the local dedup hash table 116a to the first MDS 104a. The first MDS 104a updates the global dedup hash table 112a with the local dedup hash table 116a. For matching data blocks, the target address in the map sent to the client device by the first MDS 104a is left blank, signifying to the client device 110 that the matching data block need not be transmitted to the first DN 106a). 

With respect to dependent claim 18, Welnicki as modified by Juillard further teaches in response to receiving a third hash of a third data segment from the first computing node, looking up the third hash in the global hash cache of the management node, the third hash uniquely identifying the third data segment being generated by the first computing node (Juillard, col. 7, lines 42-49, when the first MDS compares hash groups, a comparison is being made to the hashes for blocks being stored in all the nodes in the system, not just the blocks stored in the first node. Therefore, the first MDS 104a may reallocate the address of the received block of data to the address of the stored block of data in a second network-connected host 102b if a hash group match is found for a stored block of data in the second host 102b);
in response to hitting the third hash in the global hash cache of the management node, avoiding adding the third hash into the global hash cache; and sending to the first computing node a third indication to discard the third data segment (Juillard, col. 6, lines 27-42, the first map is sent by the first MDS 104a to the client device 110 and it includes a target address in the first DN 106a for a block of data (non-matching data block), if a hash group match is not found in the global dedup hash table 112a. When the first DN 106a receives the non-matching data block from the client device, it stores the non-matching data block at the target address. The first DN 106a adds the hash group associated with the non-matching data block to the local dedup hash table 116a, cross-referenced to the target address, and sends the local dedup hash table 116a to the first MDS 104a. The first MDS 104a updates the global dedup hash table 112a with the local dedup hash table 116a. For matching data blocks, the target address in the map sent to the client device by the first MDS 104a is left blank, signifying to the client device 110 that the matching data block need not be transmitted to the first DN 106a). 

With respect to dependent claim 19, Welnicki as modified by Juillard further teaches wherein each of the backup server, the management node, the first computing node, and the backup storage device is included in a scale-out data backup architecture, and the method further comprises: adding, to the scale-out data backup architecture, a second computing node from among the at least one computing node and a second backup storage device (Juillard, col. 7, lines 42-62,  it should be remembered that when the first MDS compares hash groups, a comparison is being made to the hashes for blocks being stored in all the nodes in the system, not just the blocks stored in the first node. Therefore, the first MDS 104a may reallocate the address of the received block of data to the address of the stored block of data in a second network-connected host 102b if a hash group match is found for a stored block of data in the second host 102b…).

With respect to dependent claim 20, Welnicki as modified by Juillard further teaches wherein in response to distributing the plurality of data segments to at least one computing node, a second primary deduplication task is performed by the second computing node (Juillard, col. 7, lines 42-62,  it should be remembered that when the first MDS compares hash groups, a comparison is being made to the hashes for blocks being stored in all the nodes in the system, not just the blocks stored in the first node. Therefore, the first MDS 104a may reallocate the address of the received block of data to the address of the stored block of data in a second network-connected host 102b if a hash group match is found for a stored block of data in the second host 102b…), and wherein during performance of the second primary deduplication task by the second computing node, a second hash uniquely identifying a second data segment from among the plurality of data segments is calculated, the second hash is looked up in a second local hash cache of the second computing node (Welnicki [0177-0180] writes from the user are first processed by the frontend of an Access Node, where they are divided into variable-sized blocks and a tree of blocks is constructed. For each block, its SHA-1 hash key is computed, which will be used to decide whether the block is unique or duplicate…the block's hash key is first looked up in the Translation Cache… if the block is not found in the Translation Cache or does not pass verification, a query for the block's hash key is sent to the Global Block Index. It is delivered to the appropriate Index Node by routing through the DHT. The Global Block Index is then read and a set of candidate block locations is returned), and in response to the second hash being missed in the second local hash cache, the second hash is sent to the management node (Welnicki [0180] if the block is not found in the Translation Cache or does not pass verification, a query for the block's hash key is sent to the Global Block Index).

With respect to dependent claim 21, Welnicki as modified by Juillard further teaches in response to receiving the second hash of the second data segment at the management node from the second computing node, performing a second secondary deduplication task by the management node, the second secondary deduplication task performed by the management node (Juillard, col. 7, lines 42-62,  it should be remembered that when the first MDS compares hash groups, a comparison is being made to the hashes for blocks being stored in all the nodes in the system, not just the blocks stored in the first node. Therefore, the first MDS 104a may reallocate the address of the received block of data to the address of the stored block of data in a second network-connected host 102b if a hash group match is found for a stored block of data in the second host 102b…) comprising: looking up the second hash in the global hash cache of the management node (Juillard, col. 6, lines 27-30, the first map is sent by the first MDS 104a to the client device 110 and it includes a target address in the first DN 106a for a block of data (non-matching data block), if a hash group match is not found in the global dedup hash table 112a); and in response to missing the second hash in the global hash cache of the management node, adding the second hash into the global hash cache, and sending to the second computing node an indication to store the second data segment in the second backup storage device (Juillard, col. 6, lines 30-42, when the first DN 106a receives the non-matching data block from the client device, it stores the non-matching data block at the target address. The first DN 106a adds the hash group associated with the non-matching data block to the local dedup hash table 116a, cross-referenced to the target address, and sends the local dedup hash table 116a to the first MDS 104a. The first MDS 104a updates the global dedup hash table 112a with the local dedup hash table 116a. For matching data blocks, the target address in the map sent to the client device by the first MDS 104a is left blank, signifying to the client device 110 that the matching data block need not be transmitted to the first DN 106a).

Response to Amendment
In response to the 05/03/2022 office action claims 1-3, 5, 6, 8-10, 12, 13, 17 and 18 have been amended, new claims 19-21 have been added, and no claim has been cancelled. Claims 1-3, 5-6, 8-10, 12-13 and 17-21 are currently pending and stand rejected.
Response to Arguments
Applicant’s arguments filed on 07/18/2022have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153